Citation Nr: 0305960	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  96-25 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
and Insurance Center in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected disability manifested by pleural scarring and 
contraction of the right lung, currently rated as 10 percent 
disabling.  

2.  Entitlement to service connection for a claimed back 
disorder.  

3.  Entitlement to service connection for a claimed hearing 
loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from April 1951 to April 1953.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
RO.  

The case was remanded by the Board to the RO in September 
1999 for additional development of the record.  



FINDINGS OF FACT

1.  The service-connected pleural scarring and contraction of 
the right lung is shown to have been productive of a 
disability picture that more nearly approximated that of 
moderately severe impairment prior to October 7, 1996.  

2.  Beginning on October 7, 1996, the service-connected 
pleural scarring and contraction of the right lung is shown 
to be productive of a disability picture that more nearly 
approximate pulmonary function testing with an FEV-1 of 51 
percent of predicted.  

2.  The veteran is not shown to have had a back condition in 
service or for many years thereafter.  

4.  No competent evidence has been presented to show that the 
veteran has a current back disorder due to any demonstrated 
event in service.  

5.  The veteran is shown to have a current bilateral 
sensorineural hearing loss as likely as not as the result of 
demonstrated exposure to acoustic trauma in service.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent rating, 
but not higher, for the service-connected pleural scarring 
and contraction of the right lung prior to October 7, 1996 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.88b, 4.97 including Diagnostic Code 6810 
(1995); 38 C.F.R. §§ 4.88c, 4.97 including Diagnostic Code 
6845 (2002).  

2.  The criteria for the assignment of a 60 percent rating, 
but not higher, for the service-connected pleural scarring 
and contraction of the right lung beginning on October 7, 
1996 have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.88b, 4.97 including Diagnostic Code 
6810 (1995); 38 C.F.R. §§ 4.88c, 4.97 including Diagnostic 
Code 6845 (2002).  

3.  The veteran is not shown to have a back disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107(a), 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, (2002).  

4.  By extending the benefit of the doubt to the veteran, his 
bilateral hearing disability is due to disease or injury that 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the appellant was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, as well as 
the Board's September 1999 remand, informed the appellant of 
the evidence needed to support his claim.  VA has met its 
duty to inform the appellant.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statement of 
the Case, letters to the veteran, as well as the September 
1999 remand, informed the appellant of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The appellant has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Although VA has a duty to assist the appellant in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the appellant.  He 
was advised of the evidence necessary to substantiate his 
claim.  

In this regard, the Board notes that, by virtue of a March 
2002 letter issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  Furthermore, the 
veteran underwent several VA examinations in conjunction with 
this appeal.  Hence, the claim is ready to be considered on 
the merits.

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  


I.  Increased Rating

Historically, service connection for pleural scarring and 
contraction of the right lung was granted in an April 1954 RO 
rating decision, based on a finding of bronchopneumonia of 
the right lower lobe during service.  A 10 percent disability 
rating was assigned.  

In May 1995, the veteran filed a claim of an increased rating 
for the service-connected pleural scarring and contraction of 
the right lung.  

Included with his claim of increase was a private letter 
concluding that the veteran had marked pleural disease, 
bilaterally, more prominent on the right.

Also included with his claim of increase was a private 
medical opinion dated in October 1994 noting that recent 
pulmonary function studies from December 1993 showed a 
moderate obstructive disease before and after bronchodilation 
and that a chest x-ray from June 1994 revealed marked pleural 
disease, bilaterally, more prominent on the right than the 
left.

A June 1995 left lateral chest examination showed markedly 
hype rated lungs with no acute infiltration or congestion.  
There was marked apical pleural thickening with calcified 
pleural plaques, bilaterally.  The impression was that of 
chronic obstructive pulmonary disease, apical pleural 
thickening and calcified pleural plaques, bilaterally, either 
from old tuberculosis or asbestosis or a combination.  

The VA examination of the lungs in June 1995 noted some 
dullness and decreased breath sounds on the right side.  The 
diagnosis was that of pleural thickening, bilaterally, with 
moderate lung restriction.  

The veteran was afforded another VA examination of the lungs 
in September 1997.  The veteran reported a recent worsening 
of his shortness of breath during exercise or strenuous 
activity.  The veteran admitted an ability to walk several 
miles without stopping, although at a slower pace than usual.  

The veteran also noted that his ability to run short 
distances had been reduced recently.  The veteran denied 
having any cough or hemoptysis and did admit to several 
episodes of bronchitis in the past, but none for the past 
several years.  The veteran denied any chest pain and did 
have some dyspepsia associated with food, which was relieved 
by ritanidine.  The veteran noted occasional wheezing at 
night.  

The examination noted the veteran to be a well-nourished, 
well-developed male in no acute respiratory distress at rest.  
The chest examination revealed a reduction in breath sounds 
bilaterally.  The lungs were otherwise clear to auscultation 
and percussion; significantly, there was no wheezing present 
during the current examination.  

A review of the chest x-ray study revealed the lungs to be 
somewhat hyperaerated, with bilateral apical pleural 
thickening.  There was also evidence of calcified pleural 
plaques.  His pulmonary function tests revealed an FVC of 
2.63 liters which was 57 percent of predicted.  The FEV-1 was 
1.33 liters which was 37 percent of predicted.  The ratio 
between the FEV-1 and FVC was 51 percent.  The total lung 
capacity was 4.93 liters which was 70 percent of predicted.  
The RV/TLC ration was 54 percent.  

The pulmonary function tests were interpreted as showing a 
combined functional impairment with severe obstructed lung 
disease as well as a component of restrictive lung disease.  
The examiner noted that, from the history and physical 
examination, it was likely that pleural disease did indeed 
relate to a pneumonia apparently rather severe that the 
veteran suffered while on active duty in Korea.  

However, the examiner also noted that, by history, the 
veteran did not seem to have significant pulmonary disability 
as he was able to walk several miles and had only been 
getting short of breath when walking long distances or 
running.  His pulmonary function test did reveal severe 
obstructive lung disease, which might be related to his 
history of smoking.  

Finally, the examiner noted that it was generally felt that 
bilateral pleural plaques could give significant pulmonary 
disability that was usually of a restrictive type rather than 
of the obstructive.  

Finally, pursuant to the directives set forth in the Board's 
September 1999 remand, the veteran was afforded another VA 
examination of the lungs in October 2002.  The examiner noted 
that he had nothing to add since the last VA examination from 
September 1997.  

The pulmonary function study from October 2002 demonstrated 
prebronchodilator FVC of 2.58 which was 60 percent of 
predicted and an FEV-1 of 1.67 which was 51 percent of 
predicted with the ratio of the two being 65 percent.  The 
total lung capacity was 4.01 which was 59 percent of 
predicted and the residual volume was 1.38 which was 56 
percent of predicted.  The examiner indicated that, 
"[c]learly, the claimant's obstructive disorder had not 
worsened in five years and had actually improved somewhat."  

On examination, the veteran was not at all short of breath, 
even on walking at a normal pace from the waiting to the 
examining room - a distance of some 30 meters.  The breathing 
was entirely normal and not at all labored, and the chest 
examination was unremarkable with no pedal edema.  

As expected, the veteran was not capable of strenuous effort 
such as jogging, but he had absolutely no difficulty with 
ordinary activities of daily living, especially when looked 
at in the light of his age and was not in the least a 
pulmonary cripple or anywhere near to being in that difficult 
state.  

Finally, the examiner noted the veteran's short history of 
smoking and added that clearly nothing had happened to the 
veteran's lungs during service that would account for his 
mild obstructive airways disorder.  The diagnosis was that of 
moderate restrictive lung disorder; mild obstructive airways 
disorder.  

The veteran contends that his service-connected pleural 
scarring and contraction of the right lung is more disabling 
than currently evaluated.  In general, disability evaluations 
are assigned by applying a schedule of ratings that 
represent, as far as can practically be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2002).  

Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable as raised in 
the record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002).  

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The Board notes that, during the course of the veteran's 
appeal, the regulations pertaining to respiratory disorders 
were revised.  Therefore, he is entitled to adjudication 
under the version most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the General Counsel of VA has recently held 
that where a law or regulation changes during the pendency of 
a claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  

If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 2002) can be no earlier than the effective date 
of that change.  The Board, however, must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  

As such, VA must consider the claim pursuant to the both 
criteria during the course of the entire appeal.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  

Prior to October 7, 1996, serofibrinous pleurisy was rated 
under Diagnostic Code 6810 and purulent pleurisy was rated 
under Diagnostic Code 6811.  

Diagnostic Code 6810 provided that chronic fibrous pleurisy, 
following lobar pneumonia and other acute diseases of the 
lungs or pleural cavity, without emphysema, was considered a 
nondisabling condition, except with evidence of diaphragmatic 
pleurisy, chest pain, obliteration of costophrenic angles, 
and tenting of the diaphragm, which warranted a 10 percent 
evaluation. 38 C.F.R. § 4.97, Code 6810 (1995).  

Moderate purulent pleurisy with some embarrassment of 
respiratory function, under the old Diagnostic Code 6811, was 
rated as 10 percent disabling.  Moderately severe purulent 
pleurisy, with residual marked dyspnea or cardiac 
embarrassment on moderate exertion was rated as 30 percent 
disabling.  Severe purulent pleurisy, with extensive pleural 
or pleuropericardial adhesions, marked restriction of 
respiratory excursions and chest deformity, intractable to 
treatment, was rated as 60 percent disabling.  An 80 percent 
rating was warranted for very severe purulent pleurisy, when 
in addition to the findings and symptoms outlined under 
"severe" there is persistent underweight, with marked 
weakness and fatigability on slight exertion.  A 100 percent 
rated was for application for purulent pleurisy following 
intrapleural or extrapleural pneumolysis.  

The current and revised respiratory criteria provide that 
chronic pleural effusion or fibrosis is rated under 
Diagnostic Code 6845, as a restrictive lung disease.  

A 100 percent rating is warranted for restrictive lung 
disease or restrictive lung disease manifested by FEV-1 less 
than 40 percent of predicted value, or; the ratio of FEV-
1/FVC less than 40 percent, or; DLCO (SB) less than 40-
percent predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  

A 60 percent rating is warranted where FEV-1 is 40 to 55 
percent of predicted, or FEV-1/FVC is 40 to 55 percent, or 
DLCO (SB) is 40 to 55 percent of predicted, or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  

A 30 percent rating is warranted where FEV-1 is 56- to 70-
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or DLCO 
(SB) 56- to 65-percent predicted.  

After consideration of all the evidence, the Board concludes 
that the new rating criteria are more favorable to him and 
will be applied beginning on October 7, 1996.  The veteran's 
most recent pulmonary function test results from October 2002 
indicated that the FEV-1 was 1.67 Liters, which was 51 
percent of predicted.  The reported findings more nearly 
approximate the criteria for a higher rating in this case.  
Under the new criteria, a 60 percent rating is warranted for 
an FEV-1 of 40-55 percent predicted.  

In addition, the Board finds that the veteran does not meet 
the criteria for a rating in excess of 60 percent under the 
new regulations, despite an FEV-1 reading in September 1997 
of 37 percent of predicted.  The more recent test findings 
provide a better basis for evaluating the severity of the 
service-connected lung disability, especially in light of the 
recent examination finding that the veteran had moderate 
restrictive lung disease.  

The Board notes that, although the Board must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, the Board must 
now also apply the old criteria prior to October 7, 1996.  
See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).  

In this regard, the Board finds that the service-connected 
pleural scarring and contraction of the right lung is shown 
to have been productive of a disability picture that more 
nearly approximated that for the assignment of a 30 percent 
rating under the old criteria discussed in Diagnostic Code 
6811.  

The medical evidence in this regard shows that the veteran's 
pleurisy has been moderately severe, with residual dyspnea.  
Although the veteran is not capable of strenuous effort, the 
medical evidence of record does not show that the veteran's 
pleurisy had warranted a higher rating under the old 
criteria.  Specifically, extensive pleural or 
pleuropericardial adhesions, marked restriction of 
respiratory excursions or chest deformity, intractable to 
treatment has not been shown.  

In sum, the Board finds that the new criteria, in effect on 
October 7, 1996 is more favorable to the veteran based on his 
pulmonary function tests and warrants the assignment of a 60 
percent rating, effective beginning on the effective date of 
the revised regulations.  

Since the date on which the veteran's claim for increase was 
received at the RO prior to October 7, 1996, the date of the 
regulatory change, under the old regulations, the veteran is 
entitled to receive a 30 percent rating based on the rating 
criteria in Diagnostic Code 6811 (1995).  


II.  Service Connection 

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Service connection may also be granted for sensorineural 
hearing loss where it is manifest to a degree of 10 percent 
or more within the first postservice year.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 dB or greater, or where the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).  


A.  Back

The veteran asserts that the veteran has current back 
disability due to a claimed injury suffered during service.

However, a careful review of the veteran's service medical 
records shows that they were negative for any complaints, 
findings or diagnosis of a back injury or disability.  
Moreover, VA examination in November 1953 was also negative 
for any complaints, findings or diagnosis of a back disorder.  

In conjunction with his claim of service connection, the 
veteran submitted a March 1995 private memorandum from his 
chiropractor which noted that the veteran had been a patient 
for 9 months and suffered from chronic, severe biomechanical 
dysfunction of the cervical and thoracic spine which 
restricted normal motion of the neck, upper back and rib cage 
including the chest.  

A June 1997 letter from the veteran's chiropractor's office 
indicated that the veteran had a scoliosis problem.  

The veteran was afforded a VA examination of the spine in 
October 1997 when he reported that he had injured his back in 
service when he slipped on a wet floor and struck the middle 
of his back on a footlocker.  The veteran maintained that he 
had current back pain as a result of the claimed inservice 
injury.  

The examination of the thoracic spine revealed mild 
paraspinal tenderness.  There was no evidence of muscle 
spasm.  The range of motion of the neck and low back were 
within normal limits.  

The diagnosis was that of chronic recurrent thoracic strain 
with no evidence of paraspinal muscle spasm.  X-ray studies 
of the thoracic spine revealed mild scoliosis with bone 
bridging at T11-T12.  

The Board is mindful that the veteran asserts that he injured 
his back in service.  However, there is no indication in the 
service medical records that he suffered from any type of 
back injury during service.  

In fact, the Board finds, based on review of the entire 
evidentiary record, that the veteran did not manifest 
complaints or findings of a back disability until many years 
after service.  Moreover, the post-service medical records do 
not support the veteran's lay assertions that he currently 
suffers from a back disability due to an injury incurred 
during service.  

Absent competent evidence showing that he has current back 
disability due to a confirmed injury in service, the claim of 
service connection must be denied.  


B.  Hearing Loss

The veteran asserts that he developed a bilateral hearing 
loss due to acoustic trauma suffered in service.  In 
conjunction with his claim of service connection for hearing 
loss, filed in May 1995, the veteran submitted a March 1995 
private audiological report showing a bilateral sensorineural 
hearing loss.  

The veteran was afforded a VA audiological examination in 
October 1997.  The veteran reported that during active duty 
he worked in the Ordinance Corps repairing heavy equipment 
and was exposed to cannon fire and small arms fire.  The 
veteran also reported that he did a lot of testing on machine 
guns as well.  The veteran indicated that his hearing began 
decreasing at that time.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
80
90
115
LEFT
20
35
65
90
120

Pure tone average in the right ear was 81 and pure tone 
average in the left ear was 77.5.  Speech audiometry revealed 
speech recognition ability of 72 percent in the right ear and 
of 76 percent in the left ear.  

The examiner noted a mild to precipitously sloping profound 
mixed hearing loss which was predominantly sensorineural from 
500 to 8000 Hz.  There was a mixed component at 250 Hz only.  
Speech discrimination scores were poor to fair in each ear at 
most comfortable loudness levels.  Impedance testing revealed 
shallow Type A tympanograms.  

In this case, the evidence clearly shows that the veteran 
suffers from current hearing loss disability.  Although the 
service medical records do not indicate that the veteran 
suffered from a hearing loss during service, the Board finds 
credible the veteran's testimony that he was exposed to 
acoustic trauma in connection with his duties in service.  
Specifically, the veteran reported that he was exposed to 
canon fire, small arms fire and testing of machine guns 
during his VA examination.  

Accordingly, the Board finds that the veteran's current 
bilateral hearing disability as likely as not had its 
clinical onset as the result of his exposure to acoustic 
trauma during service.  By extending the benefit of the doubt 
to the veteran, service connection is warranted.  



ORDER

An increased rating of 30 percent for the service-connected 
pleural scarring and contraction of the right lung is 
granted, effective prior to October 7, 1996, subject to the 
regulations controlling to disbursement of VA monetary 
benefits.  

An increased rating of 60 percent for the service-connected 
pleural scarring and contraction of the right lung is 
granted, effective beginning on October 7, 1996, subject to 
the regulations controlling to disbursement of VA monetary 
benefits.  

Service connection for a back disorder is denied.  

Service connection for a bilateral hearing loss disorder is 
granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

